Title: James Monroe to Thomas Jefferson, 3 November 1813
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir Washington Novr 3d 1813.
            I receivd lately the enclosed letter from ch: Carter in which he proposes to submit the question between mr Short and me, relating to the boundary of the land purchasd of him, to your decision. I most willingly accede to the proposition, and hope that you will undertake it. It will take you a mornings
			 ride, thro’ some rough ground, with a guide, which you may easily procure. You have all the other lights necessary in the case.
            We have nothing new from Europe respecting our own particular concerns. nothing from our Envoys directly, or of them, more than what you see in the news papers.
			 mr Crawford’s notification of his arrival was acknowledged by the D. of Bassano, in very respectful terms, but there the business rests. Wilkinson is said to have mov’d towards Kingston, & there is a report of a canonade being heard at a distance, which is probable, as it also is, that we shall dislodge them of all the country above Montreal in which city, it is hoped, that our troops will take their winter quarters:
            very respectfully your friend & servantJas Monroe
          
          
            My affairs particularly the change in their managment require my personal attention in albemarle, for which purpose, I contemplate, making a visit there soon, if possible.
          
        